EXHIBIT 10.13

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of
December 21, 2011, by TNP SRT SUMMIT POINT, LLC, a Delaware limited liability
company, having an address at 1900 Main Street, Suite 700, Irvine, California
92614 (“Borrower”) and TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation,
having an address at 1900 Main Street, Suite 700, Irvine, California 92614 (“TNP
Strategic”; Borrower and TNP Strategic, hereinafter referred to, individually
and collectively, as the context may require, as “Indemnitor”), in favor of
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America, having an address at 383 Madison
Avenue, New York, New York 10179 (together with its successors and assigns,
“Indemnitee”) and the other Indemnified Parties.

RECITALS:

A. Borrower is the owner of the Property (as defined in the Loan Agreement
(defined below)).

B. Indemnitee is prepared to make a loan (the “Loan”) to Borrower in the
principal amount of $12,500,000.00 pursuant to a Loan Agreement of even date
herewith between Borrower and Indemnitee (as the same may hereafter be amended,
restated, replaced, supplemented, renewed, extended or otherwise modified from
time to time, the “Loan Agreement”), which Loan shall be evidenced by that
certain Promissory Note of even date herewith given by Borrower in favor of
Indemnitee (as the same may hereafter be amended, restated, replaced,
supplemented, renewed, extended or otherwise modified from time to time, the
“Note”) and secured by, among other things, that certain Deed to Secure Debt,
Assignment of Leases and Rents and Security Agreement, dated as of the date
hereof given by Borrower to Indemnitee and encumbering the Property (as the same
may hereafter be amended, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time, the “Mortgage”). Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Loan Agreement.

C. Indemnitee is unwilling to make the Loan unless Indemnitor agrees to provide
the indemnification, representations, warranties, covenants and other matters
described in this Agreement for the benefit of the Indemnified Parties.

D. Indemnitor is entering into this Agreement to induce Indemnitee to make the
Loan.



--------------------------------------------------------------------------------

AGREEMENT:

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby agrees for the benefit of the Indemnified Parties as follows:

1. Indemnification. Indemnitor covenants and agrees, at its sole cost and
expense, to protect, defend, indemnify, release and hold the Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any presence of any Hazardous Substances in, on, above, or under
the Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from the Property; (c) any activity by
Indemnitor, any Person affiliated with Indemnitor, and any tenant or other user
of the Property in connection with any actual, proposed or threatened use,
treatment, storage, holding, existence, disposition or other Release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Substances at any time located in, under, on or
above the Property; (d) any activity by Indemnitor, any Person affiliated with
Indemnitor, and any tenant or other user of the Property in connection with any
actual or proposed Remediation of any Hazardous Substances at any time located
in, under, on or above the Property, whether or not such Remediation is
voluntary or pursuant to court or administrative order, including but not
limited to any removal, remedial or corrective action; (e) any past, present or
threatened non-compliance or violations of any Environmental Laws (or permits
issued pursuant to any Environmental Law) in connection with the Property or
operations thereon, including but not limited to any failure by Indemnitor, any
Person affiliated with Indemnitor, and any tenant or other user of the Property
to comply with any order of any Governmental Authority in connection with any
Environmental Laws; (f) the imposition, recording or filing or the threatened
imposition, recording or filing of any Environmental Lien encumbering the
Property; (g) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(h) any past, present or threatened injury to, destruction of or loss of natural
resources in any way connected with the Property, including but not limited to
costs to investigate and assess such injury, destruction or loss; (i) any acts
of Indemnitor, any Person affiliated with Indemnitor, and any tenant or other
user of the Property in arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Substances at
any facility or incineration vessel containing such or similar Hazardous
Substances; (j) any acts of Indemnitor, any Person affiliated with any
Indemnitor, and any tenant or other user of the Property in accepting any
Hazardous Substances for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release, or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death, or property or other
damage arising under any statutory or common law or tort law theory, including
but not limited to damages assessed for private or public nuisance or for the
conducting of an abnormally dangerous activity on or near the Property; and
(l) any misrepresentation or inaccuracy in any representation or warranty or
material breach or failure to perform any covenants or other obligations
pursuant to this Agreement, the Loan Agreement or the Mortgage.

2. Duty to Defend and Attorneys and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitor shall defend same (if requested by
any Indemnified Party, in the name of the Indemnified Party) by attorneys and
other professionals approved by the Indemnified Parties. Notwithstanding the
foregoing, any Indemnified Parties may, in their sole and absolute discretion,
engage their own attorneys and other professionals to defend or assist them,
and, at the option of such Indemnified Parties, their attorneys shall control

 

2



--------------------------------------------------------------------------------

the resolution of any claim or proceeding, providing that no compromise or
settlement shall be entered without Indemnitor’s consent, which consent shall
not be unreasonably withheld. Upon demand, Indemnitor shall pay or, in the sole
and absolute discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of reasonable fees and disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.

3. Definitions. Capitalized terms used herein and not specifically defined
herein shall have the respective meanings ascribed to such terms in the Loan
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, attorneys’ fees, engineers’ fees, environmental consultants’
fees, and investigation costs (including but not limited to costs for sampling,
testing and analysis of soil, water, air, building materials, and other
materials and substances whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

4. Unimpaired Liability. The liability of Indemnitor under this Agreement shall
in no way be limited or impaired by, and Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Note, the Loan Agreement, the Mortgage or any other Loan Document to or with
Indemnitee by Indemnitor or any Person who succeeds Indemnitor or any Person as
owner of the Property. In addition, the liability of Indemnitor under this
Agreement shall in no way be limited or impaired by (i) any extensions of time
for performance required by the Note, the Loan Agreement, the Mortgage or any of
the other Loan Documents, (ii) any sale or transfer of all or part of the
Property, (iii) except as provided herein, any exculpatory provision in the
Note, the Loan Agreement, the Mortgage, or any of the other Loan Documents
limiting Indemnitee’s recourse to the Property or to any other security for the
Note, or limiting Indemnitee’s rights to a deficiency judgment against
Indemnitor, (iv) the accuracy or inaccuracy of the representations and
warranties made by Indemnitor under the Note, the Loan Agreement, the Mortgage
or any of the other Loan Documents or herein, (v) the release of Indemnitor or
any other Person from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of the other Loan Documents by
operation of law, Indemnitee’s voluntary act, or otherwise, (vi) the release or
substitution in whole or in part of any security for the Loan, or
(vii) Indemnitee’s failure to record the Mortgage or file any UCC financing
statements (or Indemnitee’s improper recording or filing of any thereof) or to
otherwise perfect, protect, secure or insure any security interest or lien given
as security for the Loan; and, in any such case, whether with or without notice
to Indemnitor and with or without consideration.

 

3



--------------------------------------------------------------------------------

5. Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitor without first resorting to or exhausting any security or collateral
or without first having recourse to the Note, the Loan Agreement, the Mortgage,
or any other Loan Documents or any of the Property, through foreclosure
proceedings or otherwise, provided, however, that nothing herein shall inhibit
or prevent Indemnitee from suing on the Note, foreclosing, or exercising any
power of sale under, the Mortgage, or exercising any other rights and remedies
thereunder. This Agreement is not collateral or security for the Debt, unless
Indemnitee expressly elects in writing to make this Agreement additional
collateral or security for the Debt, which Indemnitee is entitled to do in its
sole and absolute discretion. It is not necessary for an Event of Default to
have occurred for the Indemnified Parties to exercise their rights pursuant to
this Agreement. Notwithstanding any provision of the Loan Agreement, the
obligations pursuant to this Agreement are exceptions to any non-recourse or
exculpation provision of the Loan Agreement; Indemnitor is fully and personally
liable for such obligations, and such liability is not limited to the original
or amortized principal balance of the Loan or the value of the Property.

6. Survival. The obligations and liabilities of Indemnitor under this Agreement
shall fully survive indefinitely notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale,
or delivery of a deed in lieu of foreclosure of the Mortgage. Notwithstanding
the provisions of this Agreement to the contrary, the liabilities and
obligations of Indemnitor hereunder shall not apply to the extent that
Indemnitor can prove that such liabilities and obligations arose solely from
Hazardous Substances that: (a) were not present on or a threat to the Property
prior to the date that Indemnitee or its nominee acquired title to the Property,
whether by foreclosure, exercise of power of sale or otherwise and (b) were not
the result of any act or negligence of Indemnitor or any of Indemnitor’s
affiliates, agents or contractors.

7. Interest. Any amounts payable to any Indemnified Parties under this Agreement
shall become immediately due and payable on demand and, if not paid within
thirty (30) days of such demand therefor, shall bear interest at the lesser of
(a) the Default Rate or (b) the maximum interest rate which Indemnitor may by
law pay or the Indemnified Parties may charge and collect, from the date payment
was due, provided that the foregoing shall be subject to the provisions of
Article 4 of the Note.

8. Waivers.

(a) Indemnitor hereby waives (i) any right or claim of right to cause a
marshaling of Indemnitor’s assets or to cause Indemnitee or other Indemnified
Parties to proceed against any of the security for the Loan before proceeding
under this Agreement against Indemnitor; (ii) and relinquishes all rights and
remedies accorded by applicable law to indemnitors or guarantors, except any
rights of subrogation which Indemnitor may have, provided that the indemnity
provided for hereunder shall neither be contingent upon the existence of any
such rights of subrogation nor subject to any claims or defenses whatsoever
which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including, without limitation, any claim
that such subrogation rights were abrogated by any acts of Indemnitee or other
Indemnified Parties; (iii) the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or other Indemnified Parties; (iv) notice of acceptance
hereof and of any action taken

 

4



--------------------------------------------------------------------------------

or omitted in reliance hereon; (v) presentment for payment, demand of payment,
protest or notice of nonpayment or failure to perform or observe, or other
proof, or notice or demand; and (vi) all homestead exemption rights against the
obligations hereunder and the benefits of any statutes of limitations or repose.
Notwithstanding anything to the contrary contained herein, Indemnitor hereby
agrees to postpone the exercise of any rights of subrogation with respect to any
collateral securing the Loan until the Loan shall have been paid in full.

(b) Indemnitor hereby waives, to the fullest extent permitted by law, the right
to trial by jury in any action, proceeding or counterclaim, whether in contract,
tort or otherwise, relating to this agreement or the other loan documents or any
acts or omissions of any indemnified parties in connection therewith.

9. Subrogation. Indemnitor shall take any and all reasonable actions, including
institution of legal action against third parties, necessary or appropriate to
obtain reimbursement, payment or compensation from such Person responsible for
the presence of any Hazardous Substances at, in, on, under or near the Property
or otherwise obligated by law to bear the cost. The Indemnified Parties shall be
and hereby are subrogated to all of Indemnitor’s rights now or hereafter in such
claims.

10. Indemnitor’s Representations and Warranties. Indemnitor represents and
warrants that:

(a) if Indemnitor is a corporation, a limited liability company, a statutory
trust or partnership, it has the full corporate/ limited liability company/
partnership/ trust power and authority to execute and deliver this Agreement and
to perform its obligations hereunder; the execution, delivery and performance of
this Agreement by Indemnitor has been duly and validly authorized; and all
requisite corporate/ limited liability company/ partnership/ trust action has
been taken by Indemnitor to make this Agreement valid and binding upon
Indemnitor, enforceable in accordance with its terms;

(b) if Indemnitor is a corporation, a limited liability company, a statutory
trust or partnership, its execution of, and compliance with, this Agreement is
in the ordinary course of business of Indemnitor and will not result in the
breach of any term or provision of the charter, by-laws, partnership, operating
or trust agreement, or other governing instrument of Indemnitor or result in the
breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which Indemnitor or
the Property is subject, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Indemnitor or the Property is
subject;

(c) to the best of Indemnitor’s knowledge, there is no action, suit, proceeding
or investigation pending or threatened against it which, either in any one
instance or in the aggregate, may result in any material adverse change in the
business, operations, financial condition, properties or assets of Indemnitor,
or in any material impairment of the right or ability of Indemnitor to carry on
its business substantially as now conducted, or in any material liability on the
part of Indemnitor, or which would draw into question the validity of this
Agreement or of any action taken or to be taken in connection with the
obligations of Indemnitor contemplated herein, or which would be likely to
impair materially the ability of Indemnitor to perform under the terms of this
Agreement;

 

5



--------------------------------------------------------------------------------

(d) it does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement;

(e) to the best of Indemnitor’s knowledge, no approval, authorization, order,
license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and

(f) this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof.

11. No Waiver. No delay by any Indemnified Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.

12. Notice of Legal Actions. Each party hereto shall, within five (5) business
days of receipt thereof, give written notice to the other party hereto of
(i) any notice, advice or other communication from any Governmental Authority or
any source whatsoever with respect to Hazardous Substances on, from or affecting
the Property, and (ii) any legal action brought against such party or related to
the Property, with respect to which Indemnitor may have liability under this
Agreement. Such notice shall comply with the provisions of Section 15 hereof.

13. Examination of Books and Records. At reasonable times and upon reasonable
notice, the Indemnified Parties and their accountants shall have the right to
examine the records, books, management and other papers of Indemnitor pertaining
to its financial condition or the income, expenses and operation of the
Property, at the Property or at the office regularly maintained by Indemnitor
where the books and records are located. The Indemnified Parties and their
accountants shall have the right to make copies and extracts from the foregoing
records and other papers.

14. Taxes. Indemnitor has filed all federal, state, county, municipal, and city
income and other tax returns required to have been filed by it and has paid all
taxes and related liabilities which have become due pursuant to such returns or
pursuant to any assessments received by it. Indemnitor has no knowledge of any
basis for any additional assessment in respect of any such taxes and related
liabilities for prior years.

15. Notices. All notices or other written communications hereunder shall be made
in accordance with Section 10.6 of the Loan Agreement. Notices to Indemnitor
shall be addressed as follows:

TNP Strategic Retail Trust, Inc.

1900 Main Street, Suite 700

Irvine, California 92614

Attention:

Facsimile No.: (949) 252-0212

 

6



--------------------------------------------------------------------------------

With a copy to:

Hirschler Fleischer

2100 E. Cary Street

Richmond, VA 23223

Attention: Thomas G. Voekler

Facsimile No.: (804) 644-0957

16. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

17. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Indemnitor or any Indemnified Party,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.

18. Headings, Etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

19. Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person referred to may require. Without limiting
the effect of specific references in any provision of this Agreement, the term
“Indemnitor” shall be deemed to refer to each and every Person comprising an
Indemnitor from time to time, as the sense of a particular provision may
require, and to include the heirs, executors, administrators, legal
representatives, successors and assigns of Indemnitor, all of whom shall be
bound by the provisions of this Agreement, provided that no obligation of
Indemnitor may be assigned except with the written consent of Indemnitee. Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns. This Agreement shall inure to the benefit of the Indemnified Parties
and their respective successors and assigns forever.

20. Release of Liability. Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.

21. Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the Note,
the Mortgage, the Loan Agreement or the other Loan Documents or would otherwise
have at law or in equity.

22. Inapplicable Provisions. If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.

 

7



--------------------------------------------------------------------------------

23. Governing Law.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE PROCEEDS
OF THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH
STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE PROPERTY SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE
NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT INDEMNITEE’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. INDEMNITOR DOES HEREBY DESIGNATE AND APPOINT:

 

 

 

 

 

 

 

8



--------------------------------------------------------------------------------

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON INDEMNITOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. INDEMNITOR (I) SHALL GIVE PROMPT
NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

24. Miscellaneous.

(a) Wherever pursuant to this Agreement (i) Indemnitee exercises any right given
to it to approve or disapprove, (ii) any arrangement or term is to be
satisfactory to Indemnitee, or (iii) any other decision or determination is to
be made by Indemnitee, the decision of Indemnitee to approve or disapprove, all
decisions that arrangements or terms are satisfactory or not satisfactory and
all other decisions and determinations made by Indemnitee, shall be in the sole
and absolute discretion of Indemnitee and shall be final and conclusive, except
as may be otherwise expressly and specifically provided herein.

(b) Wherever pursuant to this Agreement it is provided that Indemnitor pay any
costs and expenses, such costs and expenses shall include, but not be limited
to, legal fees and disbursements of Indemnitee, whether retained firms, the
reimbursements for the expenses of the in-house staff or otherwise.

(c) If Indemnitor consists of more than one person or party, the obligations and
liabilities of each such person or party hereunder shall be joint and several.

[NO FURTHER TEXT ON THIS PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.

 

INDEMNITOR: TNP SRT SUMMIT POINT, LLC, a Delaware limited liability company By:
 

/s/ James Wolford

  Name: James Wolford   Title: CFO TNP STRATEGIC RETAIL TRUST, INC., a Maryland
corporation By:  

/s/ James Wolford

  Name: James Wolford   Title: CFO